Citation Nr: 1607514	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-06 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for left shoulder degenerative joint disease (DJD).

3.  Entitlement to service connection for low back degenerative disc disease (DDD).

4.  Entitlement to service connection for residuals of metal in lower back of head.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for stroke.

6.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for seizures.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for deep vein thrombosis (DVT), right lower extremity.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for DVT, left lower extremity.

9.  Entitlement to service connection for headaches, to include as residuals of traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, and an April 2012 rating decision of the RO in Winston-Salem, North Carolina.  In the October 2009 rating decision, the RO denied entitlement to service connection for sleep apnea and TBI residuals and denied reopening of claims for entitlement to service connection for stroke, seizures, and DVT of the lower extremities.  In the April 2012 rating decision, the RO denied entitlement to service connection for headaches, left shoulder DJD, low back DDD, and condition to account for metal in lower back of head.  The Winston-Salem RO retained jurisdiction over these matters and forwarded the appeal to the Board.

In February 2015, the Veteran testified during at a travel board hearing at the Winston-Salem RO before the undersigned; a transcript of that hearing is of record.

As the Veteran is claiming service connection for headaches as both the residual of a TBI and otherwise, the Board has collapsed the issue per Clemons v. Shinseki, 
23 Vet. App. 1, 5 (2009), and entitlement will be addressed as a residual of TBI and on a direct basis.

The issue of entitlement to service connection for headaches, to include as residuals of TBI is are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for sleep apnea on the record at the Board hearing.

2.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for left shoulder DJD on the record at the Board hearing.

3.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service connection for low back DDD on the record at the Board hearing.

4.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his claim for entitlement to service residuals of metal in lower back of head on the record at the Board

5.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his application to reopen his claim for entitlement to service connection for stroke on the record at the Board hearing

6.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his application to reopen his claim for entitlement to service connection for seizures on the record at the Board hearing.

7.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his application to reopen his claim for entitlement to service connection for DVT of the right lower extremity on the record at the Board hearing.

8.  On February 4, 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal from the denial of his application to reopen his claim for entitlement to service connection for DVT of the left lower extremity on the record at the Board hearing.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for sleep apnea have been met. 38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for left shoulder DJD have been met. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for low back DDD have been met. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

4.  The criteria for withdrawal of the appeal of the denial of the claim for entitlement to service connection for residuals of metal in lower back of head have been met. 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

5.  The criteria for withdrawal of the appeal of the denial of the application to reopen a claim for entitlement to service connection for stroke have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

6.  The criteria for withdrawal of the appeal of the denial of the application to reopen a claim for entitlement to service connection for seizures have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

7.  The criteria for withdrawal of the appeal of the denial of the application to reopen a claim for entitlement to service connection for DVT of the right lower extremity have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.

8.  The criteria for withdrawal of the appeal of the denial of the application to reopen a claim for entitlement to service connection for DVT of the left lower extremity have been met.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the beginning of the February 4, 2015 Board hearing, the Veteran indicated that he was withdrawing his appeal of the denial of claim for entitlement to service connection for sleep apnea, left shoulder DJD, low back DDD, and condition to account for metal in lower back of head, and his applications to reopen claims for entitlement to service connection for stroke, seizures, and DVT of the right and left lower extremities.  See Board Hearing Transcript, at 2.  As these appeals were withdrawn on the record at a hearing, the Board does not have jurisdiction over them and they are therefore dismissed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204(b).

ORDER

The appeal from the denial of the claim for entitlement to service connection for sleep apnea is dismissed.

The appeal from the denial of the claim for entitlement to service connection for left shoulder DJD is dismissed.

The appeal from the denial of the claim for entitlement to service connection for low back DDD is dismissed.

The appeal from the denial of the claim for entitlement to service connection for condition to account for metal in lower back of head is dismissed.

The appeal from the denial of the application to reopen the claim for entitlement to service connection for stroke is dismissed.

The appeal from the denial of the application to reopen a claim for entitlement to service connection for seizures is dismissed.

The appeal from the denial of the application to reopen a claim for entitlement to service connection for DVT, right lower extremity, is dismissed.

The appeal from the denial of the application to reopen a claim for entitlement to service connection for DVT, left lower extremity, is dismissed.


REMAND

The Veteran claims that he has residuals of a TBI that occurred in service, and that his headaches are also due to this in-service injury.  During the Board hearing, he described hitting his head on the ground after parachuting from an airplane.  December 1969 service treatment records reflect that the Veteran suffered blunt trauma to his jaw with no fracture to the mandible or maxilla.  On X-ray (12/16/1969), a small metallic shard was noted at the base of the skull on the right side, as well as a "rather generous widening of the parietal occipital suture, particularly on the right side."  It was noted that this finding was outside of normal limits, but its significance was unclear.  A subsequent notation indicated no neurologic defect on examination, a normal clinical picture, and an unusual congenital abnormality as the only explanation.

There are three post-service examinations that addressed the in-service head injury and its residuals.  An August 2009 VA examiner appeared to give conflicting findings.  He noted a mild TBI at the time of injury, but subsequently noted, "No evidence of TBI from 1969 incident in [the service treatment records]."  He also indicated that the Veteran's headaches were the result of a brain tumor for which the Veteran underwent surgery in 2004 and his subsequent stroke and seizures.  The examiner did not give a rationale for this opinion or explain the apparent contradiction.

In June 2011, a VA-authorized examiner wrote that he could not resolve the issue of whether the Veteran's headaches were related to the small metallic shard at the base of the Veteran's skull without resorting to mere speculation.  He noted the history of brain surgery and stroke and that the etiology of the headaches was unknown.  He concluded that it would be speculative to assume the etiology of the headaches was due to a small metallic shard at the base of the skull in 1969.

In November 2012, the same VA examiner who conducted the August 2009 VA examination noted that the Veteran gave a history of loss of consciousness but there was no mention of TBI or loss of consciousness in the service treatment records.  He wrote, "Because of the lack of documentation in the veteran's medical record I cannot state the veteran had suffered a TBI, without speculation."

During the Board hearing, the Veteran's attorney argued that these examinations were inadequate.  For the following reasons, the Board agrees.  In cases involving a speculative medical opinion, "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The Court elaborated that, "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Id. at 390.  Accordingly, "it must be clear from either the examiner's statements or the Board decision [ ] that the examiner has indeed considered 'all procurable and assembled data,' " and when "the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Id.

Moreover, the August 2009 VA examiner did not give a rationale for his conclusion that the headaches were the result of the brain tumor and not the in-service injury.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that most of the probative value of a medical opinion comes from its reasoning).  In addition, in his opinions in August 2009 and November 2012, the VA examiner referenced the lack of evidence or documentation in the service treatment records as a basis for his opinion, which is improper.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 n.1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  Consequently, the opinions of record are inadequate and a new opinion is required.  The Board notes that neither of the physicians who conducted the above examinations were indicated to be specialists, and that an opinion by a neurologist or other appropriate specialist is warranted in these circumstances.  See VBA Manual M21-1, III.iv.3.D.2.h.(stating that The initial diagnosis of traumatic brain injury (TBI) must be made by one of the following specialists: physiatrists, psychiatrists, neurosurgeons, or neurologists and that a generalist clinician who has successfully completed the requisite TBI training module may conduct a TBI examination, if a TBI diagnosis is of record and was established by one of the aforementioned specialty providers)

Accordingly, the claims for entitlement to service connection for TBI residuals and headaches are REMANDED for the following actions:

1.  Obtain an opinion from an appropriate specialist as to the nature and etiology of any current residuals to the in-service head injury, to include headaches.
 
The specialist must review the Veteran's claims file to become familiar with the relevant medical history.  

The specialist should indicate whether it is as least as likely as not (50 percent probability or more) that any current neurologic symptoms, to include headaches, are residuals of or related to the in-service head injury suffered by the Veteran, regardless of whether it is considered a TBI. 

A comprehensive rationale should accompany any opinion provided.

The specialist is advised that the Veteran is competent to report the nature of the injury and the symptoms that he suffered as a result, and that the absence of contemporaneous medical evidence in the service treatment records should not be a basis for discounting the Veteran's reports. 

2.  After the above development has been completed, readjudicate the claims for entitlement to service connection for headaches, to include as a residual of TBI.  If the benefit sought on appeal remains denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


